EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Jacob Beers, Registration No. 68,574 on 10/13/2021.

 	The claims have been amended as follows:

1. (Currently Amended) A non-transitory computer-readable medium comprising
instructions that, when executed, cause a processor to perform the steps of:
 	obtaining telemetry data associated with a network having a plurality of network elements;
 	presenting a list of ongoing issues and predicted issues based on the telemetry data, on a display;
 	responsive to a selection of an issue that is one of the ongoing issues and the predicted issues in the list, presenting a root cause analysis of the issue including multiple
diagnos[[is]]es associated with multiple, respective root causes of the issue, each of the multiple diagnos[[is]]es indicating the associated root cause and including an associated predictability factor, displayed the root cause analysis, [[of]] indicating a degree of confidence that the associated root cause , the predictability factor included in each of the diagnoses collectively forming a plurality of predictability factors;
 	presenting a list of prescriptive actions on the display to address the issue based on the root cause analysis, the list of prescriptive actions including a mechanism for a user [[to]] that causes execution of any of the prescriptive actions; 
 	receiving a selection of one or more of the prescriptive actions from the user; and
 	responsive to the selection and implementation of the one or more of the prescriptive actions and an impact based the implementation of the one or more of the prescriptive actions, updating a particular predictability factor of the plurality of predictability factors, the particular predictability factor indicating how reliable the associated diagnosis is, and storing the updated predictability factor for future diagnosis.

2. (Canceled)

3. (Currently Amended) The non-transitory computer-readable medium of claim 1, the instructions further comprising
 	managing a plurality of issue files each for a predetermined issue, wherein the root cause analysis, the particular predictability factor, and the list of prescriptive actions for the selected issue is in [[the]] a corresponding issue file.

4. (Currently Amended) The non-transitory computer-readable medium of claim 3, the instructions further comprising
es in the corresponding issue file.

5. (Previously Presented) The non-transitory computer-readable medium of claim 3, wherein the root cause analysis identifies multiple diagnoses each having a different list of prescriptive actions.

6. (Currently Amended) The non-transitory computer-readable medium of claim 3, the instructions further comprising
 	prior to the obtaining, creating the plurality of issue files utilizing historical data and associated patterns and trends therein.

7. (Currently Amended) The non-transitory computer-readable medium of claim 3, wherein the particular predictability factor is below a threshold, the instructions further comprising:     
 	quarantining the issue for review; and
 	responsive to manual review of the issue, updating the corresponding issue files based on the manual review, to improve the particular predictability factor.

8. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the selected issue is a predicted issue, the instructions further comprising creating a new ticket in a ticketing system for the predicted issue.



10. (Currently Amended) An apparatus comprising:
 	a network interface;
 	a processor communicatively coupled to the network interface; and
 	memory storing instructions that, when executed, cause the processor to 
  	 	obtain telemetry data associated with a network having a plurality of network elements,
 	 	present a list of ongoing issues and predicted issues based on the telemetry data, for a display,
 	 	responsive to a selection of an issue that is one of the ongoing issues and the predicted issues in the list, present a root cause analysis of the issue including multiple
diagnos[[is]]es associated with multiple, respective root causes of the issue, each of the multiple diagnos[[is]]es indicating the associated root cause and including an associated predictability factor, displayed the root cause analysis, [[of]] indicating a degree of confidence that the associated root cause , the predictability factor included in each of the diagnoses collectively forming a plurality of predictability factors;
 	 	present a list of prescriptive actions on the display to address the issue based on the root cause analysis, the list of prescriptive actions including a mechanism for a user [[to]] that causes execution of any of the prescriptive actions; 
 	 	receive a selection of one or more of the prescriptive actions from the user; and
the implementation of the one or more of the prescriptive actions, update a particular predictability factor of the plurality of predictability factors, the particular predictability factor indicating how reliable the associated diagnosis is, and storing the updated predictability factor for future diagnosis.

11. (Canceled)

12. (Currently Amended) The apparatus of claim 10, wherein the memory storing instructions that, when executed, further cause the processor to
 	manage a plurality of issue files each for a predetermined issue, wherein the root cause analysis, the particular predictability factor, and the list of prescriptive actions for the selected issue is in a corresponding issue file.

13. (Currently Amended) The apparatus of claim 12, wherein the memory storing instructions that, when executed, further cause the processor to
 	responsive to feedback, including the selection of the one or more of the prescriptive actions from the user, update the multiple diagnos[[is]]es in the corresponding issue file.

14. (Previously Presented) The apparatus of claim 12, wherein the root cause analysis identifies multiple diagnoses each having a different list of prescriptive actions.


 	prior to the telemetry data being obtained, create the plurality of issue files utilizing historical data and associated patterns and trends therein.

16. (Currently Amended) The apparatus of claim 12, wherein the particular predictability factor is below a threshold, and wherein the memory storing instructions that, when executed, further cause the processor to
 	quarantine[[ing]]e the issue for review, and
 	responsive to manual review of the issue, update[[ing]]e the corresponding issue files
based on the manual review, to improve the particular predictability factor.

17. (Currently Amended) The apparatus of claim 12, wherein the selected issue is a predicted issue, and wherein the memory storing instructions that, when executed, further cause the processor to
 	create a new ticket in a ticketing system for the predicted issue.

18. (Original) The apparatus of claim 12, wherein the root cause analysis and the prescriptive actions are based on machine learning techniques.

19. (Currently Amended) A method comprising:
 	obtaining telemetry data associated with a network having a plurality of network elements;

 	responsive to a selection of an issue that is one of the ongoing issues and the predicted issues in the list, presenting a root cause analysis of the issue including multiple
diagnos[[is]]es associated with multiple, respective root causes of the issue, each of the multiple diagnos[[is]]es indicating the associated root cause and including an associated predictability factor, displayed the root cause analysis, [[of]] indicating a degree of confidence that the associated root cause , the predictability factor included in each of the diagnoses collectively forming a plurality of predictability factors;
 	presenting a list of prescriptive actions on the display to address the issue based on the root cause analysis, the list of prescriptive actions including a mechanism for a user [[to]] that causes execution of any of the prescriptive actions; 
 	receiving a selection of one or more of the prescriptive actions from the user; and
 	responsive to the selection and implementation of the one or more of the prescriptive actions and an impact based the implementation of the one or more of the prescriptive actions, updating a particular predictability factor of the plurality of predictability factors, the particular predictability factor indicating how reliable the associated diagnosis is, and storing the updated predictability factor for future diagnosis.

20. (Canceled)



 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 10 and 19 as a whole.  
 	At best the prior arts of record, specifically, Johanson (US 2019/0123981) teaches monitoring performance in a network; displaying a series/list of events; when an event is selected, a possible root cause of the event is displayed, together with a probability; together with the root cause, the system also displays a recommended action and an option to execute the action e.g., see Johnanson Fig. 8, [0106-0113, 0038].  Chheda (US 2018/0152358) teaches that a user can select among multiple remediation actions to resolve a selected event; Cheeda further teaches displaying multiple events and allowing a user to select one to view further details e.g., see Chheda [0049].  Chen (US 10,282,669) teaches that there may be multiple candidate root causes for a particular issue; each candidate root cause is associated with a probability; when a user takes an action, in response the system may readjust the above probabilities e.g., see Chen col. 6, lines 25-62.  Cruise (US 10,938,634) teaches that a listing or series of icons can be displayed representing issues e.g., problems at cell towers; when a user selects an icon, additional information is displayed; for example, the screen may display multiple potential root causes for the issue; each root cause is also displayed together with an associated confidence score e.g., see Fig. 13B, col. 31, line 58 to col. 32, line 20.  Agarwal (US 2008/0140817) teaches that, when a network alarm/issue is detected, the system can provide a list of possible root causes to an administrator; the system can then also present a list of possible solutions for the issue e.g., see Agarwal [0028, 0030].  Khanduja (US 2011/0055138) teaches determining a causal event 
  
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 19 as a whole.

 	Thus, independent claims 1, 10 and 19 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  



/ERIC J YOON/Primary Examiner, Art Unit 2143